﻿I wish to congratulate Ambassador von Wechmar on his election to the presidency of the thirty-fifth session of the General Assembly. I am confident that, with his vast experience and skill, he will guide our deliberations to a successful conclusion.
224.	We highly appreciate the important contribution of his predecessor. Ambassador Salim Ahmed Salim, in guiding the work of several sessions of the Assembly.
225.	The dedicated efforts of the Secretary-general. Mr. Kurt Waldheim, to strengthen the role of our Organization in preserving peace and promoting cooperation in the world deserve our full recognition.
226.	At the last special session we welcomed with particular joy the admission of the Republic ol Zimbabwe to our community of nations. Today we rejoice equally on the occasion of the admission of Saint Vincent and the Grenadines to membership of our Organization.
227.	This has been a year of grief for the peoples of Yugoslavia. Implacable death took away our President Tito. At that moment of trial, we found great consolation in the fact that the world sincerely shared our sorrow.
228.	We wish to convey our profound gratitude to this Organization and to the representatives of Member States for their expressions of sympathy, the words of encouragement extended to us and the respect paid to President Tito and his lifework. That showed that Tito, his ideas and his achievements do not belong to Yugoslavia alone but to all mankind. This is a source of pride and adds to our obligation to follow his path.
229.	We are gathered here to examine the situation in the world and to see what should be done to improve it.
230.	The problems and challenges are so pressing that we need more than ever before a high degree of political realism and shared responsibility if we wish to survive on our turbulent planet. We have to face the fact that the vast majority of mankind refuses to reconcile itself to the existing situation, which is more and more intolerable.
231.	We are entering an era in which people and nations insist on the right to take an active part in shaping world development. Numerous contradictions have piled up in our world: the question of war or peace in various parts of the globe; poverty and hunger; privileges and exploitation; problems of development and the dangerous arms race; and various forms of domination. But there is also resistance to such a state of affairs.
232.	Today we can communicate only in the language of equality and independence. Solutions that do not take into account the interests of all are not acceptable any longer. That is the only basis on which the new international relations can be built.
233.	The policy of nonalignment is a quintessential expression of the aspirations of peoples to full independence, freedom, and a life worthy of human beings. Almost two thirds of the membership of this Assembly have found in the principles and objectives of the policy of non-alignment the broadest common denominator in their striving to build a new international order.
234.	Nonalignment offers a vision and a concept of the world in which we shall live tomorrow. Today few would deny the great contribution that nonalignment has made to mankind. In this respect may I recall the words of President Tito at the Sixth Conference of the nonaligned countries. During the past two decades. President Tito emphasized, we have reaffirmed the original principles and objectives of nonalignment as permanent values: we have resolutely fought for peace, security and freedom in the world: we have made a substantial contribution to the successful outcome of the anticolonial revolution: we have opposed the policy of force and foreign interference in all their forms: we have codified the principles of active and peaceful coexistence, and resolutely advocated their implementation; we have initiated long-term actions for the establishment of the New International Economic Order; and we have contributed to the goal of the universality of the United Nations and to the strengthening of its role.
235.	The policy of nonalignment has asserted itself as a vital and independent factor of stability and positive changes in the world. We note with satisfaction that it is gaining ever wider acceptance, in the name of political realism.
236.	Experience has long taught us that the existence of a balance based on fear and the absence of global conflict between the great Powers is hot likely to secure lasting peace. On the contrary, it often gives rise to further rivalries, obstructs the emancipation of peoples and prevents them from freely choosing their own way of life. All this engenders local wars and conflicts in various parts of the globe in which thousands of lives are lost daily, immeasurable suffering is inflicted on people, and tremendous material damage is done.
237.	The past year has shown that the only possible solutions to existing crises, and the only realistic answers to the major issues, are those based on the aspirations of nations to live and work in freedom, aspirations which are firmly rooted in the Charter of the United Nations.
238.	The victory of the people of Zimbabwe, attained after a long and arduous liberation struggle, confirms that there is no power that can thwart the determination of a people to achieve its freedom and become the master of its own destiny. This victory is one of the greatest contributions that the peoples of southern Africa have made to the liquidation of colonialism, racial discrimination and apartheid.
239.	The colonialist and racist policy of South Africa is untenable and unacceptable from the political, social and humanitarian standpoint. It is inconceivable that a certain number of States continue to cooperate with the racist regime in Pretoria while the latter flouts the decisions of the United Nations, launches aggressive attacks against neighbouring countries and perpetrates brutal acts of violence against the oppressed people of Namibia.
240.	It should be recalled that the United Nations—and that means every Member State—is directly responsible for the liberation of Namibia. From that stems our obligation to adopt at the present session decisions calling upon the Security Council to ensure the full implementation of its resolution 435 (1978). and to apply all possible measures at our disposal, including the provisions of Chapter VII of the Charter, thus supporting the just struggle of the people of Namibia headed by SWAPO.
241.	At this critical juncture we must demonstrate our readiness to bring to an end the era of colonialism, one of the most shameful pages in human history.
242.	Let us turn to another global crisis. In the Middle East, by its permanent aggression and usurpation of the rights of Arab peoples, by the annexation of Jerusalem, as well as by constant attacks on the independence of Lebanon, Israel persistently violates the principles of the Charter and the decisions of the United Nations.
243.	No one with a sense of political realism can any longer deny that the Palestinian question is at the core of the Middle East crisis and that the PLO is the sole legitimate representative of the Palestinian people. Without its equal participation there can be no just, lasting and comprehensive solution of the crisis. It is our duty to secure for the Palestinian people its basic rights to self-determination and to the establishment of a State of its own, as well as its right to make sovereign decisions about its destiny. This calls, in the first place, for the withdrawal of Israeli troops from all the Arab territories occupied in 1967.
244.	In recent times the world has witnessed a growing tendency towards the use of force in international relations. Sovereignty, territorial integrity and the right to free national and social development have constantly been jeopardized.
245.	We consider that the only way out of this situation would be a return to consistent implementation of the norms of international life, from which force, pressure and interference must be resolutely excluded. Our approach to all the crises in the world is guided by those ideas.
246.	One such crisis has been developing in Southeast Asia. There is a serious threat of its escalation into a conflict of wider proportions. We wish to reiterate that, in our opinion, a way out of this danger would be through an urgent search for a political solution. That of course implies the withdrawal of foreign troops and the creation of conditions that will enable the people of Kampuchea to decide on its socio-political system and to re-establish the independent and nonaligned status of its country.
247.	We also view with anxiety the developments in the region of Southwest Asia, the Gulf and the Indian Ocean. They warn us that rivalries aimed at extending spheres of influence threaten to turn that region into an arena of constant instability and new global conflict.
248.	We wish all disputes to be solved by peaceful means, and in this regard we are ready to exert maximum efforts within the framework of the United Nations. We believe that in the case of the Afghanistan crisis, which is fraught with great danger, a political solution will be sought too. That means that a solution should include the withdrawal of foreign troops, ensuring normal relations and strengthening the independence and security of all the countries in the region.
249.	With regard to the Korean question, we welcome the position of the Government of the Democratic People's Republic of Korea calling for the solution of that question by peaceful means, without foreign interference, and the readiness of that Government to resume the dialogue on unification is a constructive contribution which is in keeping with the legitimate aspirations and the right of the Korean people to be united.
250.	With respect to the crisis in Western Sahara, we wish to emphasize that that is, to our mind, a colonial question which can be solved justly only on the basis of the Declaration on the Granting of Independence to Colonial Countries and Peoples and the relevant United Nations resolutions. This implies the realization of the right of the people of Western Sahara to self-determination. Therefore, we welcome the efforts exerted within the OAU aimed at finding a peaceful solution to this problem.
251.	In our view, prolonging the Cyprus crisis perpetuates a constant hotbed of conflict and instability in the eastern Mediterranean. The resumption of intercommunal talks is, we believe, the right way to reach a solution acceptable to both parties. The framework for this was laid down in General Assembly resolution 3212 (XXIX) and in numerous documents adopted at conferences of the nonaligned countries which show that a lasting and just solution can be based only on the withdrawal of foreign troops and the preservation of the independence, territorial integrity, sovereignty and nonaligned status of Cyprus.
252.	Bearing in mind the dangers arising from a continuous multiplication of global crises, we attach particular attention to the initiative of the nonaligned countries in elaborating a declaration on the inadmissibility of intervention and interference in the internal affairs of States." We believe that its adoption by the General Assembly would contribute to more responsible behaviour by States in their mutual relations and would reduce the danger of intervention.
253.	Let us bear this responsibility together and act in a spirit of constructive cooperation and mutual confidence. Ideological differences or differences in our socio-political systems should not, we are deeply convinced, be an obstacle to the consistent application of active and peaceful coexistence as the basic characteristic of international relations and the common responsibility for the future of the world in which we live. In this regard we wish to stress the responsibility of all countries, including the nonaligned, strictly to observe the principles of international behaviour enshrined in the Charter of the United Nations.
254.	At this point I should like to express our deep regret and serious concern over the armed conflict between Iraq and Iran. We sincerely hope that those two countries, which belong to the nonaligned movement, will find a peaceful solution to the conflict on the basis of the principles of the Charter of the United Nations and the policy of non-alignment.
255.	I should particularly like to emphasize our conviction that the policy of nonalignment is a universal concept whose spirit and basic values can also be successfully applied to intra-European relations and cooperation.
256.	The maintenance of a bloc approach to the decisions of the Conference on Security and Cooperation in Europe, held at Helsinki in 1975, would amount to a lasting endorsement of the division of Europe, with grave consequences for the whole world. Therefore, we feel that the time has come when the bloc concept of detente, which to a certain extent is prevalent in Europe, must increasingly evolve into genuine all European detente. We feel that the neutral and nonaligned countries of Europe can play a significant role in the strengthening of this process. We hope that the review session at Madrid of the Helsinki Conference will successfully overcome all obstacles.
257.	Europe cannot keep peace for itself alone and close its eyes to what is happening in the rest of the world. It cannot ensure its own economic progress without contributing to the solution of the economic problems of the world. It cannot successfully control armaments on its own soil, if it does not contribute to the process of general and complete disarmament. There can be no lasting relaxation of tensions in Europe in the absence of solutions to crises on other continents.
258.	I should like to lay particular stress on the fact that the arms race serves to strengthen various forms of monopoly and domination. There is no need to point out that such practices constantly threaten the vital interests of the independence, security and development of the developing and nonaligned countries.
259.	Preparations for two important conferences in the next few years are before the General Assembly of the United Nations: first, the new special session of the General Assembly devoted to disarmament, scheduled for 1982; and, secondly, the international conference to be held by 1983, under the auspices of the United Nations, aimed at finding a political solution to the question of unhindered realization of the nuclear energy programmes of all countries for peaceful uses of nuclear energy. Yugoslavia is of the opinion that all States should actively contribute to the success of those conferences.
260.	International economic relations are going through a deep crisis and the developing countries are its first victims. The existing system of old privileges is a source of a number of major disruptions in the world economy and of inequality in political relations which cause chronic instability in the world. We also believe that new realities make it imperative for international economic relations to be organized on the basis of equality, interdependence and mutual interests.
261.	Precisely for that reason we attach exceptional importance to the recently concluded eleventh special session of the General Assembly devoted to problems of economic development. Regrettably, the special session did not adopt a decision on the launching of global negotiations owing to the absence of political will on the part of some of the most developed countries. However, we have avoided complete failure and thus have preserved hope for tomorrow.
262.	In saying that, we bear in mind the fact that the consensus reached on the International Development Strategy for the Third United Nations Development Decade is a significant admission of the interdependence of the world and opens avenues for international cooperation.
263.	We also consider the adoption of resolutions on assistance to the least developed countries to be a positive result of the special session. That constitutes a step forward by the international community in dealing with this important question. We hope that this regular session will successfully complete the unfinished work of the eleventh special session and thereby give expression to new needs and realities.
264.	The overall work of the special session, both by what it has done and by what it has not done, has dramatically shown the close interconnexion of the political and economic dimensions of international relations. No one can dispute that any longer; unfortunately, not all behave in a way that confirms their acceptance of that fact. The historic merit of the nonaligned countries is that they have generated awareness of this linkage. Our next step should be directed towards overcoming the major paradox of our time: the simultaneous existence of interdependence and the division of the world economy. Only the New International Economic Order can bridge that chasm.
265.	We see in its establishment a way for the developing countries to embark on the road of accelerated economic development, which is a prerequisite for the emancipation of peoples and developing countries from subordination. This is also a precondition for general stability in the world.
266.	We attach great importance to human rights, which we consider a serious international issue to which our Organization should devote due attention. It seems to us that the treatment of this problem in the United Nations so far has reflected, despite certain shortcomings and digressions, a dynamic process of enrichment of the content of human rights and of the ways of protecting them.
267.	This positive evolution is primarily reflected in an ever-increasing awareness that, in solving this complex question, one must proceed from the fact that people and nations cannot be free socially and politically unless they are free economically and nationally.
268.	Proceeding from these principles, we attach particular importance to the realization of the rights of all nations and national minorities and ethnic, religious and other groups. In our view, the position of national minorities is not only an important internal issue for a country; it is also of vital importance for strengthening cooperation, good neighbourly relations and peace and security in various parts of the world.
269.	We believe that the adoption of the draft declaration on the rights of persons belonging to national, ethnic, religious and linguistic minorities, which is before the Commission on Human Rights, would make a significant contribution to the promotion and protection of the rights of national minorities, as an important aspect of the realization of human rights in general.
270.	This year marks the thirty-fifth anniversary of the founding of the United Nations. Throughout this period, the United Nations has been an active participant in the positive transformation of international relations, a scene of great effort and an arena of struggle for a better and more just world.
271.	We cannot, however, turn a blind eye to the fact that the United Nations has been restricted in solving crucial problems.
272.	We wish the United Nations to be a forum for an enlightened exchange of ideas and for effective negotiations on the most important international issues. This makes it incumbent upon the United Nations to reflect aspirations for the democratization of international relations.
273.	Let us not betray the hopes that we have aroused by our work so far. If we want a new world in which peace, security and prosperity for all will be a constant and stable condition, we must realize that this world will not come about by itself.
274. Yugoslavia will continue to contribute to the realization of these noble aims. In this it will be constantly guided, as it has always been, by the principles and objectives of the policy of nonalignment.
